It appearing that the defendant in the above-entitled case has failed to prosecute his appeal from the Superior Court for the judicial district of Waterbury with proper diligence, it is, under Prae*695tice Book § 696, ordered by the Supreme Court, suo motu, that the appeal be and hereby is dismissed unless the defendant on or before December 28, 1976, files his brief.
Argued December 7
decided December 7, 1976
Michael J. Daly III, special public defender, for the appellant (defendant).
Joseph A. Hill, assistant state’s attorney, for the appellee (state).